Exhibit 10.3
THE GOLDMAN SACHS AMENDED AND RESTATED
STOCK INCENTIVE PLAN
PERFORMANCE-BASED OPTION AWARD
     This Award Agreement sets forth the terms and conditions of the award (this
“Award”) of performance-based Nonqualified Stock Options (“Performance Options”)
granted to you under The Goldman Sachs Amended and Restated Stock Incentive Plan
(the “SIP”) in accordance with the Goldman Sachs Long-Term Performance Incentive
Plan (the “Plan”).
     1. The Plan and the SIP. This Award is made pursuant to the Plan and the
SIP, the terms of both of which are incorporated in this Award Agreement.
Capitalized terms used in this Award Agreement or the Plan that are not defined
in this Award Agreement have the meanings as used or defined in the SIP.
References in this Award Agreement to any specific Plan or SIP provision shall
not be construed as limiting the applicability of any other Plan or SIP
provision. In the event of a conflict between the terms of the Plan and the SIP,
the terms of the SIP shall control.
     2. Award. The Award Statement delivered to you sets forth (i) the Date of
Grant of each Performance Option, (ii) the number of Performance Options,
(iii) the Exercise Price of each Performance Option, (iv) the Vesting Date for
each Performance Option, [and] (v) the Initial Exercise Date for each
Performance Option, [and (vi) the Transferability Date (as defined below) for
the shares of Common Stock underlying your Performance Options]. Until shares of
Common Stock (“Shares”) are delivered to you pursuant to Paragraph 7 after you
exercise your Performance Options, you have no rights as a shareholder of GS
Inc. [In addition, as set forth in your Award Statement, Shares delivered
pursuant to the exercise of your Performance Options may be subject to transfer
restrictions as described in Paragraph 6(e).] This Award is conditioned on your
executing the related signature card and returning it to the address designated
on the signature card and/or by the method designated on the signature card by
the date specified, and is subject to all terms, conditions and provisions of
the Plan, the SIP and this Award Agreement, including, without limitation, the
arbitration and choice of forum provisions set forth in Paragraph 13. By
executing the related signature card (which, among other things, opens the
custody account referred to in Paragraph 7 if you have not done so already), you
will have confirmed your acceptance of all of the terms and conditions of this
Award Agreement.
     3. Expiration Date. The Expiration Date for your Performance Options is
_____________ (in New York). Notwithstanding anything to the contrary in this
Award Agreement, but subject to earlier termination as provided in this Award
Agreement or otherwise in accordance with the Plan or the SIP, on the Expiration
Date all of your then Outstanding Performance Options shall terminate.
     4. Performance and Vesting.
     (a) Performance Goals. Subject to Paragraphs 4(c), 4(e) and 10(g), the
number of Performance Options that become exercisable on each Initial Exercise
Date is dependent upon, and may vary based on, achievement of the performance
goals (the “Performance Goals”) over the performance periods (“Performance
Periods”), each as determined by the Committee (which, as defined in the Plan,
means the committee appointed by the Board to administer the SIP unless

 



--------------------------------------------------------------------------------



 



otherwise determined by the Board) and set forth in your Award Statement. GS
Inc. will notify you, following the end of the relevant Performance Period,
whether or not each Performance Goal for that Performance Period has been
satisfied. All your rights with respect to the Performance Options dependent
upon satisfaction of a Performance Goal shall immediately terminate and such
Performance Options (whether or not Vested) shall immediately cease to be
Outstanding upon the Committee’s determination, in its sole discretion, that
such Performance Goal has not been satisfied.
     (b) Vesting. Except as provided in this Paragraph 4 and in Paragraphs 2, 5,
10 and 11, on each Vesting Date you shall become Vested in the number or
percentage of your Performance Options specified next to such Vesting Date on
the Award Statement (which may be rounded to avoid fractional Shares). While
continued active Employment is not required in order for your Outstanding Vested
Performance Options to become exercisable, all other terms and conditions of
this Award Agreement (including, without limitation, satisfaction of the
Performance Goals) shall continue to apply to such Vested Performance Options,
and failure to meet such terms and conditions may result in the termination of
this Award (as a result of which no Shares subject to any such Vested
Performance Options would be delivered).
     (c) Death. Notwithstanding any other provision of this Award Agreement, if
you die prior to an applicable Vesting Date, [as soon as practicable after the
date of death] [on the Initial Exercise Date] and after such documentation as
may be requested by the Committee is provided to the Committee, any such
Performance Options that were Outstanding but that had not yet become Vested
immediately prior to your death shall become Vested, but all other conditions of
this Award Agreement shall continue to apply (subject to Paragraph 6(b)).
     (d) [Extended Absence,] [Retirement and] Downsizing.
          (i) [Notwithstanding any other provision of this Award Agreement, but
subject to Paragraph 5(d), in the event of the termination of your Employment
(determined as described in Section 1.2.19 of the SIP) by reason of [Extended
Absence] or [Retirement] (as defined below), the condition set forth in
Paragraph 5(a) shall be waived with respect to any Performance Options that were
Outstanding but that had not yet become Vested immediately prior to such
termination of Employment (as a result of which such Performance Options shall
become Vested), but all other terms and conditions of this Award Agreement shall
continue to apply (including any applicable Performance Goals [and/or the
Transfer Restrictions described in Paragraph 6(e)]).] [Notwithstanding anything
to the contrary in the Plan or the SIP or otherwise, “Retirement” means
termination of your Employment (other than for Cause) at a time when [(i)
(A) the sum of your age plus years of service with the Firm (as determined by
the Committee in its sole discretion) equals or exceeds       and (B) you have
completed at least            years of service with the Firm (as determined by
the Committee in its sole discretion),] [or, if earlier, (ii) (A) you have
attained age            and (B) you have completed at least            years of
service with the Firm (as determined by the Committee in its sole discretion)].]
[Any termination of Employment by reason of [Extended Absence] or [Retirement]
shall not affect any applicable Performance Goals which shall continue to apply
as provided in Paragraph 4(a) [and/or any Transfer Restrictions which shall
continue to apply until the Transferability Date as provided in
Paragraph 6(e)]].
          (ii) Notwithstanding any other provision of this Award Agreement and
subject to your executing such general waiver and release of claims and an
agreement to pay any associated tax liability, both as may be prescribed by the
Firm or its designee, if your Employment is

-2-



--------------------------------------------------------------------------------



 



terminated without Cause solely by reason of a “downsizing,” the condition set
forth in Paragraph 5(a) shall be waived with respect to your Performance Options
that were Outstanding but that had not yet become Vested immediately prior to
such termination of Employment (as a result of which such Performance Options
shall become Vested) [and Paragraph 5(e) shall not apply to your Outstanding
PSUs that are Vested on the Date of Grant], but all other conditions of this
Award Agreement shall continue to apply (including any applicable Performance
Goals [and/or Transfer Restrictions]). Whether or not your Employment is
terminated solely by reason of a “downsizing” shall be determined by the Firm in
its sole discretion. No termination of Employment initiated by you, including
any termination claimed to be a “constructive termination” or the like or a
termination for “good reason,” will be solely by reason of a “downsizing.” Your
termination of Employment by reason of “downsizing” shall not affect any
applicable Performance Goals which shall continue to apply as provided in
Paragraph 4(a) [and/or any Transfer Restrictions which shall continue to apply
until the Transferability Date as provided in Paragraph 6(e)].
     (e) Change in Control. Notwithstanding any other provision of this Award
Agreement, if there is a Change in Control and your Employment terminates as
described in Paragraph 6(d), the condition set forth in Paragraph 5(a) shall be
waived with respect to any Performance Options that were Outstanding but that
had not yet become Vested immediately prior to such termination of Employment
(as a result of which such Performance Options shall become Vested), but all
other terms and conditions of this Award Agreement shall continue to apply
(subject to Paragraph 6(d)).
     (f) Dividends. You shall be entitled to receive on a current basis any
regular cash dividend paid by GS Inc. in respect of your Shares at Risk, or, if
the Shares at Risk are held in escrow, subject to Paragraph 7(b), the Firm will
direct the transfer/paying agent to distribute the dividends to you in respect
of your Shares at Risk.
     5. Termination of Performance Options Upon Certain Events.
     (a) Unless the Committee determines otherwise, and except as provided in
Paragraphs 4(c), 4(d), 4(e) and 10(g), if your Employment terminates for any
reason or you otherwise are no longer actively employed with the Firm, your
rights in respect of your Performance Options that were Outstanding but that had
not yet become Vested immediately prior to your termination of Employment
immediately shall terminate, such Performance Options shall cease to be
Outstanding and no Shares will be delivered in respect thereof. Unless the
Committee determines otherwise, and except as provided in Paragraphs 4(c), 4(e)
and 10(g), if your Employment terminates for any reason or you otherwise are no
longer actively employed with the Firm, with respect to your Performance Options
that were Outstanding and that had become Vested, any Performance Goals will
continue to apply as provided in Paragraph 4(a) [and/or any Transfer
Restrictions which shall continue to apply until the Transferability Date as
provided in Paragraph 6(e)].
     (b) Unless the Committee determines otherwise, and except as provided in
Paragraphs 4(d) and 4(e), your rights in respect of all of your Outstanding
Performance Options (whether or not Vested) shall immediately terminate, such
Performance Options shall cease to be Outstanding, and no Shares shall be
delivered in respect thereof, if at any time prior to the date you exercise such
Performance Options:

-3-



--------------------------------------------------------------------------------



 



          (i) you attempt to have any dispute under the Plan, the SIP or this
Award Agreement resolved in any manner that is not provided for by Paragraph 13,
Section 3.17 of the SIP or Section 6(h) of the Plan;
          (ii) any event that constitutes Cause has occurred;
          (iii) (A) you in any manner, directly or indirectly, (1) Solicit any
Client to transact business with a Competitive Enterprise or to reduce or
refrain from doing any business with the Firm, (2) interfere with or damage (or
attempt to interfere with or damage) any relationship between the Firm and any
Client, (3) Solicit any person who is an employee of the Firm to resign from the
Firm or to apply for or accept employment with any Competitive Enterprise or (4)
on behalf of yourself or any person or Competitive Enterprise hire, or
participate in the hiring, of any Selected Firm Personnel or identify, or
participate in the identification of, Selected Firm Personnel for potential
hiring, whether as an employee or consultant or otherwise, or (B) Selected Firm
Personnel are Solicited, hired or accepted into partnership, membership or
similar status (1) by a Competitive Enterprise that you form, that bears your
name, in which you are a partner, member or have similar status, or in which you
possess or control greater than a de minimis equity ownership, voting or profit
participation or (2) by any Competitive Enterprise where you have, or are
intended to have, direct or indirect managerial or supervisory responsibility
for such Selected Firm Personnel;
          (iv) you fail to certify to GS Inc., in accordance with procedures
established by the Committee, that you have complied, or the Committee
determines that you in fact have failed to comply, with all the terms and
conditions of the Plan, the SIP and this Award Agreement. By exercising any
Performance Option under this Award Agreement, or by accepting the delivery of
Shares under this Award Agreement, you shall be deemed to have represented and
certified at such time that you have complied with all the terms and conditions
of the Plan, the SIP and this Award Agreement;
          (v) the Committee determines that you failed to meet, in any respect,
any obligation you may have under any agreement between you and the Firm, or any
agreement entered into in connection with your Employment with the Firm,
including, without limitation, the Firm’s notice period requirement applicable
to you, any offer letter, employment agreement or any shareholders’ agreement to
which other similarly situated employees of the Firm are a party;
          (vi) as a result of any action brought by you, it is determined that
any of the terms or conditions for exercise of your Performance Options or
delivery of Shares in respect thereto are invalid; [or]
          (vii) your Employment terminates for any reason or you otherwise are
no longer actively employed with the Firm and an entity to which you provide
services grants you cash, equity or other property (whether vested or unvested)
to replace or substitute for, or otherwise in respect of, any Outstanding
Performance Options; [or]
          (viii) [GS Inc. fails to maintain the required “Minimum Tier 1 Capital
Ratio” as defined under Federal Reserve Board Regulations applicable to GS Inc.
for a period of 90 consecutive business days; or]

-4-



--------------------------------------------------------------------------------



 



          (ix) [the Board of Governors of the Federal Reserve or the Federal
Deposit Insurance Corporation (the “FDIC”) makes a written recommendation under
Title II (Orderly Liquidation Authority) of the Dodd-Frank Wall Street Reform
and Consumer Protection Act for the appointment of the FDIC as a receiver of GS
Inc. based on a determination that GS Inc. is “in default” or “in danger of
default.”]
For purposes of the foregoing, the term “Selected Firm Personnel” means: (i) any
Firm employee or consultant (A) with whom you personally worked while employed
by the Firm, or (B) who at any time during the year immediately preceding your
termination of Employment with the Firm, worked in the same division in which
you worked; and (ii) any Managing Director of the Firm.
For the avoidance of doubt, failure to pay or reimburse the Firm, upon demand,
for any amount you owe to the Firm shall constitute (i) failure to meet an
obligation you have under an agreement referred to in Paragraph 5(b)(v),
regardless of whether such obligation arises under a written agreement, and/or
(ii) a material violation of Firm policy constituting Cause referred to in
Paragraph 5(b)(ii).
     (c) Unless the Committee determines otherwise, without limiting any other
provision in Paragraph 5(b), and except as provided in Paragraph 6(d), if the
Committee determines that [during                ], you participated in the
structuring or marketing of any product or service, or participated on behalf of
the Firm or any of its clients in the purchase or sale of any security or other
property, in any case without appropriate consideration of the risk to the Firm
or the broader financial system as a whole (for example, where you have
improperly analyzed such risk or where you have failed sufficiently to raise
concerns about such risk) and, as a result of such action or omission, the
Committee determines there has been, or reasonably could be expected to be, a
material adverse impact on the Firm, your business unit or the broader financial
system, your rights in respect of your Performance Options (whether or not
Vested) shall immediately terminate, such Performance Options shall immediately
cease to be Outstanding and no Shares shall be delivered in respect thereof (and
any Shares or other amounts paid or delivered to you upon exercise of any
Performance Option shall be subject to repayment in accordance with Paragraph 8)
[and any Shares at Risk shall be cancelled].
     (d) [Without limiting the application of Paragraphs 5(b) and 5(c), your
rights in respect of your Outstanding Performance Options that become Vested in
accordance with Paragraph 4(d)(i) immediately shall terminate, such Outstanding
Performance Options shall cease to be Outstanding, and no Shares shall be
delivered in respect thereof if, prior to the original Vesting Date with respect
to such Performance Options, you (i) form, or acquire a 5% or greater equity
ownership, voting or profit participation interest in, any Competitive
Enterprise, or (ii) associate in any capacity (including, but not limited to,
association as an officer, employee, partner, director, consultant, agent or
advisor) with any Competitive Enterprise. Notwithstanding the foregoing, unless
otherwise determined by the Committee in its discretion, [this Paragraph 5(d)
will not] [neither this Paragraph 5(d) nor Paragraph 5(e) will] apply if your
termination of Employment by reason of Extended Absence or Retirement is
characterized by the Firm as “involuntary” or by “mutual agreement” other than
for Cause and if you execute such general waiver and release of claims and an
agreement to pay any associated tax liability, both as may be prescribed by the
Firm or its designee. No termination of Employment initiated by you, including
any termination claimed to be a “constructive termination” or the like or a
termination for “good reason,” will constitute an “involuntary” termination of
Employment or a termination of Employment by “mutual agreement.”]

-5-



--------------------------------------------------------------------------------



 



     (e) [Without limiting the application of Paragraphs 5(b), 5(c), 6(f) and
6(g), and subject to Paragraphs 4(d)(ii) and 5(d), your rights in respect of the
Performance Options that are Vested on the Date of Grant shall terminate, such
Outstanding Performance Options shall cease to be Outstanding, and no Shares
shall be delivered in respect thereof if[, prior to the earlier of _________,
20__ or the date on which your Performance Options become deliverable following
a Change in Control in accordance with Paragraph 6(d) hereof,] you engage in an
activity described in Paragraph 5(d)(i) or (ii).]
     6. Exercisability of Performance Options.
     (a) In General. Only Performance Options that are Outstanding and Vested
can be exercised. Outstanding Vested Performance Options must be exercised
subject to Paragraph 6(e) and in accordance with procedures established by the
Committee from time to time but, subject to Paragraphs 6(b), 6(d) and 10(g), not
earlier than the applicable Initial Exercise Date. Except as otherwise provided
in this Award Agreement, reasonably promptly (but in no case more than 30
Business Days) after each date specified as the Initial Exercise Date on your
Award Statement, the number or percentage of your Performance Options specified
next to such Initial Exercise Date on the Award Statement that are Outstanding
and Vested (which may be rounded to avoid fractional Shares) will become
exercisable, subject to the satisfaction of the terms and conditions of this
Award. If the applicable Initial Exercise Date is not during a Window Period,
such Performance Options will become exercisable on a date specified by the
Committee that is not more than 30 Business Days after the first Trading Day of
the first Window Period that begins thereafter. For this purpose, a “Trading
Day” is a day on which Shares trade regular way on the New York Stock Exchange.
The Committee may from time to time prescribe periods during which the Vested
Performance Options shall not be exercisable. In addition, the exercise
procedures established by the Committee may require you to take specific steps
in order to exercise your Performance Options within a minimum time prior to the
effective date of exercise.
     (b) Death. Notwithstanding any other provision of this Award Agreement, if
you die and, at the time of your death, you have any Outstanding Performance
Options [and/or any Shares at Risk (as defined in Paragraph 6(e))]:
          (i) [the Transfer Restrictions described in Paragraph 6(e) shall cease
to apply to any Shares at Risk and shall not apply to any Shares acquired in
connection with any subsequent exercise of your Performance Options, and]
          (ii) subject to Paragraph 9, such Outstanding Performance Options
(A) shall be exercisable by the representative of your estate or, to the extent
you specifically bequeath any of your Outstanding Performance Options under your
will in accordance with such procedures, if any, as may be adopted by the
Committee to an organization described in Sections 501(c)(3) and 2055(a) of the
Code (or such other similar charitable organization as may be approved by the
Committee) (a “Charitable Beneficiary”), by the Charitable Beneficiary, in
either case in accordance with Paragraph 6(a) beginning on the date that is as
soon as practicable after the date of death and after such documentation as may
be requested by the Committee is provided to the Committee; provided that, [in
the case of Performance Options with respect to which the Performance Period has
not ended, the number of such Performance Options that become exercisable shall
be                 and, in the case of Performance Options with respect to which
the Performance Period has ended, the number of such Performance Options that
become exercisable shall be the number that would have otherwise become
exercisable on the relevant Initial Exercise Date pursuant to Paragraph 4(a)],
and (B) unless

-6-



--------------------------------------------------------------------------------



 



earlier terminated in accordance with the terms of this Award Agreement, shall
remain exercisable until the Expiration Date.
     (c) Other Terminations of Employment. Subject to Paragraphs 5(b), 5(c) and
5(d), upon the termination of your Employment for any reason (other than death
or Cause), but subject to Paragraphs 6(d) and 10(g), your then Outstanding
Vested Performance Options shall be exercisable in accordance with Paragraphs
4(a) and 6(a) beginning on the applicable Initial Exercise Date and, unless
earlier terminated in accordance with the terms of this Award Agreement, shall
remain exercisable until the Expiration Date.
     (d) Change in Control. Notwithstanding anything to the contrary in this
Award Agreement, if a Change in Control shall occur, and within 18 months
thereafter the Firm terminates your Employment without Cause or you terminate
your Employment for Good Reason, (i) as provided in Paragraph 4(e), all of your
Performance Options that were Outstanding but that had not yet become Vested
immediately prior to your termination of Employment shall become Vested, [and]
(ii) all of your Outstanding Vested Performance Options shall become exercisable
and, unless earlier terminated in accordance with the terms of this Award
Agreement, shall remain exercisable until the Expiration Date, provided that,
[in the case of Performance Options with respect to which the Performance Period
has not ended, the number of such Performance Options that become exercisable
shall be                 and, in the case of Performance Options with respect to
which the Performance Period has ended,] the number of such Performance Options
that become exercisable shall be the number that would have otherwise become
exercisable on the relevant Initial Exercise Date pursuant to Paragraph 4(a)],
[and (iii) the Transfer Restrictions described in Paragraph 6(e) will cease to
apply].
     (e) [Transfer Restrictions on Shares after Exercise. Subject to Paragraphs
6(b), 6(d), 9 and 10(g), notwithstanding any other provision of this Award
Agreement, (i) (A) no sale, exchange, transfer, assignment, pledge,
hypothecation, fractionalization, hedge or other disposition (including through
the use of any cash-settled instrument) of any Shares acquired in connection
with the exercise of your Performance Options, whether voluntarily or
involuntarily by you; and (B) no exercise of any Performance Options involving
the sale of Shares acquired in respect of such exercise (the restrictions in
clauses (i)(A) and (i)(B) of this Paragraph 6(e) being referred to collectively
as the “Transfer Restrictions”) may be effected before the transferability date
specified on your Award Statement (the “Transferability Date”), and any
purported sale, exchange, transfer, assignment, pledge, hypothecation,
fractionalization, hedge, other disposition or exercise in violation of the
Transfer Restrictions shall be void; and (ii) if and to the extent Shares
acquired in connection with the exercise of your Performance Options are
certificated, the Certificates representing such Shares are subject to the
restrictions described in this Paragraph 6(e) and GS Inc. shall advise its
transfer agent to place a stop order against the transfer of such Shares in
violation of such Transfer Restrictions. Any Shares acquired in connection with
any exercise of your Performance Options prior to the Transferability Date (such
Shares, “Shares at Risk”) shall be held in the Custody Account or other account
designated by the Firm. Within 30 Business Days after the Transferability Date
(or any other date for which removal of the Transfer Restrictions is called
for), GS Inc. shall take, or shall cause to be taken, such steps as may be
necessary to remove the Transfer Restrictions.]
     (f) [Forfeiture of Shares at Risk. Unless the Committee determines
otherwise, and except as provided in Paragraph 6(d), your rights in respect of
any Shares at Risk immediately shall terminate and such Shares at Risk shall be
cancelled if:

-7-



--------------------------------------------------------------------------------



 



          (i) any event constituting Cause has occurred;
          (ii) the Committee determines that you failed to meet, in any respect,
any obligation you may have under any agreement between you and the Firm, or any
agreement entered into in connection with your Employment with the Firm,
including, without limitation, the Firm’s notice period requirement applicable
to you, any offer letter, employment agreement or any shareholders’ agreement to
which other similarly situated employees of the Firm are a party;
          (iii) you fail to certify to GS Inc., in accordance with procedures
established by the Committee, that you have complied, or the Committee
determines that you in fact have failed to comply, with all the terms and
conditions of the Plan, the SIP and this Award Agreement; or
          (iv) your Employment terminates for any reason or you otherwise are no
longer actively employed with the Firm and an entity to which you provide
services grants you cash, equity or other property (whether vested or unvested)
to replace or substitute for, or otherwise in respect, of any Shares at Risk.
For the avoidance of doubt, failure to pay or reimburse the Firm, upon demand,
for any amount you owe to the Firm, shall constitute (i) failure to meet an
obligation you have under an agreement referred to in Paragraph 6(f)(ii),
regardless of whether such obligation arises under a written agreement, and/or
(ii) a material violation of Firm policy constituting Cause referred to in
Paragraph 6(f)(i).]
     (g) [Unless the Committee determines otherwise, without limiting any other
provision in Paragraph 6(f), and except as provided in Paragraph 6(d), if the
Committee determines that [during                ], you participated in the
structuring or marketing of any product or service, or participated on behalf of
the Firm or any of its clients in the purchase or sale of any security or other
property, in any case without appropriate consideration of the risk to the Firm
or the broader financial system as a whole (for example, where you have
improperly analyzed such risk or where you have failed sufficiently to raise
concerns about such risk) and, as a result of such action or omission, the
Committee determines there has been, or reasonably could be expected to be, a
material adverse impact on the Firm, your business unit or the broader financial
system, your rights in respect of any Shares at Risk shall immediately terminate
and such Shares at Risk shall immediately be cancelled and any dividends on
Shares at Risk or other amounts paid or delivered to you in respect of this
Award shall be subject to repayment in accordance with Paragraph 8.]
     7. Delivery.
     (a) Unless otherwise determined by the Committee, or as otherwise provided
in this Award Agreement, including, without limitation, Paragraphs 10 and 11,
after receipt of payment of the Exercise Price in respect of an exercisable
Performance Option, a Share shall be delivered by book-entry credit to your
Custody Account or to a brokerage account, as approved or required by the Firm[,
and until the Transferability Date, shall be subject to the Transfer
Restrictions]. Notwithstanding the foregoing, if you are or become considered by
GS Inc. to be one of its “covered employees” within the meaning of Section
162(m) of the Code, then you shall be subject to the provisions of
Section 3.21.1 of the SIP and Section 6(d) of the Plan, as a result of which
delivery of your Shares may be delayed. In accordance with Section 1.3.2(i) of
the SIP, in the discretion of the Committee, in lieu of all or any portion of
the Shares otherwise deliverable upon the exercise of all or any portion of your
Performance

-8-



--------------------------------------------------------------------------------



 



Options, the Firm may deliver cash, other securities, other Awards or other
property, and all references in this Award Agreement to deliveries of Shares
shall include such deliveries of cash, other securities, other Awards or other
property.
     (b) In the discretion of the Committee, delivery of Shares (including
Shares at Risk) may be made initially into an escrow account meeting such terms
and conditions as are determined by the Firm and may be held in that escrow
account until such time as the Committee has received such documentation as it
may have requested or until the Committee has determined that any other
conditions or restrictions on delivery of Shares required by this Award
Agreement have been satisfied. By accepting your Performance Options, you have
agreed on behalf of yourself (and your estate or other permitted beneficiary)
that the Firm may establish and maintain an escrow account on such terms and
conditions (which may include, without limitation, your (or your estate or
beneficiary) executing any documents related to, and your (or your estate or
beneficiary) paying for any costs associated with, such account) as the Firm may
deem necessary or appropriate. Any such escrow arrangement shall, unless
otherwise determined by the Firm, provide that (A) the escrow agent shall have
the exclusive authority to vote such Shares while held in escrow and
(B) dividends paid on such Shares held in escrow may be accumulated and shall be
paid as determined by the Firm in its discretion.
     8. Repayment. The provisions of Section 2.3.5 of the SIP (which requires
Award recipients to repay to the Firm amounts delivered to them if the Committee
determines that all terms and conditions of this Award Agreement in respect of
such exercise were not satisfied) shall apply to this Award. [In addition, if
any payment or delivery is made under this Award Agreement based on materially
inaccurate financial statements (which includes, but is not limited to,
statements of earnings, revenues or gains) or any other materially inaccurate
performance criteria, you shall be obligated to repay to GS Inc., immediately
upon demand therefor, any excess amount paid and/or any excess Shares delivered
(or the Fair Market Value thereof), as determined by the Committee in its sole
discretion.]
     9. Non-transferability. Except as otherwise may be provided in this
Paragraph or as otherwise may be provided by the Committee, and without limiting
any permitted transfer in accordance with Paragraph 10(g), the limitations on
transferability set forth in Section 3.5 of the SIP and Section 6(b) of the Plan
shall apply to this Award. Any purported transfer or assignment in violation of
the provisions of this Paragraph 9, Section 3.5 of the SIP or Section 6(b) of
the Plan shall be void. The Committee may adopt procedures pursuant to which
some or all recipients of Performance Options may transfer some or all of their
Performance Options [or Shares at Risk (which shall continue to be subject to
the Transfer Restrictions until the Transferability Date)] through a gift for no
consideration to any immediate family member (as determined pursuant to the
procedures) or a trust in which the recipient and/or the recipient’s immediate
family members in the aggregate have 100% of the beneficial interest (as
determined pursuant to the procedures).
     10. Certain Additional Terms, Conditions and Agreements.
     (a) The delivery of Shares is conditioned on your satisfaction of any
applicable withholding taxes in accordance with Section 6(k) of the Plan and
Section 3.2 of the SIP. To the extent permitted by applicable law, the Firm, in
its sole discretion, may require you to provide amounts equal to all or a
portion of any Federal, State, local, foreign or other tax obligations imposed
on you or the Firm in connection with the grant, vesting or delivery of this
Award by requiring you to choose between remitting such amount (i) in cash (or
through payroll deduction or otherwise) or (ii) in the

-9-



--------------------------------------------------------------------------------



 



form of proceeds from the Firm’s executing a sale of Shares delivered to you
pursuant to this Award. In addition, if you are an individual with separate
employment contracts (at any time on or after the Date of Grant), the Firm may,
in its sole discretion, require you to provide for a reserve in an amount the
Firm determines is advisable or necessary in connection with any actual,
anticipated or potential tax consequences related to your separate employment
contracts by requiring you to choose between remitting such amount (i) in cash
(or through payroll deduction or otherwise) or (ii) in the form of proceeds from
the Firm’s executing a sale of Shares delivered to you pursuant to this Award
(or any other Outstanding Awards under the SIP or the Plan). In no event,
however, shall any choice you may have under the preceding two sentences
determine, or give you any discretion to affect, the timing of the delivery of
Shares or the timing of payment of tax obligations.
     (b) If you are or become a Managing Director, your rights in respect of
your Performance Options are conditioned on your becoming a party to any
shareholders’ agreement to which other similarly situated employees of the Firm
are a party.
     (c) Your rights in respect of your Performance Options are conditioned on
the receipt to the full satisfaction of the Committee of any required consents
(as described in Section 6(c) of the Plan and Section 3.3 of the SIP) that the
Committee may determine to be necessary or advisable.
     (d) You understand and agree, in accordance with Section 3.3 of the SIP, by
accepting this Award, you have expressly consented to all of the items listed in
Section 3.3.3(d) of the SIP, which are incorporated herein by reference.
     (e) You understand and agree, in accordance with Section 3.22 of the SIP,
that by accepting this Award you have agreed to be subject to the Firm’s
policies in effect from time to time concerning trading in Shares, hedging or
pledging Shares and equity-based compensation or other awards (including,
without limitation, the Firm’s “Policies With Respect to Transactions Involving
GS Shares, Equity Awards and GS Options by Persons Affiliated with GS Inc.”),
and confidential or proprietary information, and to effect sales of Shares
delivered to you in respect of your Performance Options in accordance with such
rules and procedures as may be adopted from time to time with respect to sales
of such Shares (which may include, without limitation, restrictions relating to
the timing of sale requests, the manner in which sales are executed, pricing
method, consolidation or aggregation of orders and volume limits determined by
the Firm). In addition, you understand and agree that you shall be responsible
for all brokerage costs and other fees or expenses associated with your Award,
including without limitation, such brokerage costs or other fees or expenses in
connection with the exercise of your Performance Options or the sale of Shares
delivered to you hereunder.
     (f) GS Inc. may affix to Certificates representing Shares issued pursuant
to this Award Agreement upon exercise of your Performance Options any legend
that the Committee determines to be necessary or advisable (including to reflect
any restrictions to which you may be subject under a separate agreement with GS
Inc.). GS Inc. may advise the transfer agent to place a stop order against any
legended Shares.
     (g) Without limiting the application of Paragraphs 5(b), 5(c), 5(d), [6(f)
and [6(g)], if:
          (i) your Employment with the Firm terminates solely because you
resigned to accept employment at any U.S. Federal, state or local government,
any non-U.S.

-10-



--------------------------------------------------------------------------------



 



government, any supranational or international organization, any self-regulatory
organization, or any agency or instrumentality of any such government or
organization, or any other employer determined by the Committee, and as a result
of such employment your continued holding of your Performance Options [and/or
Shares at Risk] would result in an actual or perceived conflict of interest
(“Conflicted Employment”); or
          (ii) following your termination of Employment other than described in
Paragraph 10(g)(i), you notify the Firm that you have accepted or intend to
accept Conflicted Employment at a time when you continue to hold Outstanding
Performance Options [and/or Shares at Risk];
then, in the case of Paragraph 10(g)(i) only, the condition set forth in
Paragraph 5(a) shall be waived with respect to any Outstanding Performance
Options you then hold that had not yet become Vested (as a result of which such
Performance Options shall become Vested) [and, in the cases of Paragraphs
10(g)(i) and 10(g)(ii), any Transfer Restrictions shall cease to apply] and, at
the sole discretion of the Firm, (a) such Outstanding Performance Options shall
be cancelled and as soon as practicable after the Committee has received
satisfactory documentation relating to your Conflicted Employment (the “Release
Date”) you shall receive a payment equal to the excess (if any) of (x) the Fair
Market Value of a Share on the Business Day immediately prior to the Release
Date multiplied by the number of your Performance Options that were Outstanding
immediately prior to such cancellation over (y) the Exercise Price multiplied by
the number of such Outstanding Performance Options; (b) the Initial Exercise
Date shall become the Release Date; or (c) if and to the extent provided in any
procedures adopted by the Committee, you may be permitted to transfer your
Outstanding Performance Options for value to a party or parties acceptable to
the Firm (which may include the Firm); provided that [the number of Outstanding
Performance Options for purposes of clause (a) or that become exercisable under
clause (b) shall be equal to: [(A) in the case of Performance Options with
respect to which the Performance Period has not ended prior to such
cancellation,                 and (B) in the case of Performance Options with
respect to which the Performance Period has ended prior to such cancellation,]
the number that would have otherwise have become exercisable on the relevant
Initial Exercise Date pursuant to Paragraph 4(a)]. Notwithstanding anything else
herein, the actions described in this Paragraph 10(g) shall be permitted only at
such time and if and to the extent as would not result in the imposition of any
additional tax to you under Section 409A of the Code (which governs the taxation
of certain deferred compensation).
     (h) In addition to and without limiting the generality of the provisions of
Section 1.3.5 of the SIP or Section 2(e) of the Plan, neither the Firm nor any
Covered Person shall have any liability to you or any other person for any
action taken or omitted in respect of this or any other Award.
     (i) You understand and agree that, in the event of your termination of
Employment while you continue to hold Outstanding Performance Options [and/or
Shares at Risk,] you may be required to certify, from time to time, your
compliance with all terms and conditions of the Plan, the SIP and this Award
Agreement. You understand and agree that (i) it is your responsibility to inform
the Firm of any changes to your address to ensure timely receipt of the
certification materials, (ii) you are responsible for obtaining such
certification materials by contacting the Firm if you do not receive
certification materials, and (iii) failure to return properly completed
certification materials by the deadline specified in the certification materials
shall result in the forfeiture of all of your Outstanding

-11-



--------------------------------------------------------------------------------



 



Performance Shares [and Shares at Risk, as applicable,] in accordance with
Paragraphs 5(b)(iv) [and 6(f)(iii)].
     11. Right of Offset. The obligation to deliver Shares under this Award
Agreement upon exercise of your Performance Options [or to remove the Transfer
Restrictions] is subject to Section 3.4 of the SIP and Section 6(l) of the Plan,
which provide for the Firm’s right to offset against such obligation any
outstanding amounts you owe to the Firm and any amounts the Committee deems
appropriate [pursuant to any tax equalization policy or agreement].
     12. Amendment. The Committee reserves the right at any time to amend the
terms and conditions set forth in this Award Agreement, and the Board may amend
the Plan and the SIP in any respect; provided that, notwithstanding the
foregoing and Sections 1.3.2(f), 1.3.2(h) and 3.1 of the SIP and
Sections 2(b)(vi), 2(b)(viii) and 6(a) of the Plan, no such amendment shall
materially adversely affect your rights and obligations under this Award
Agreement without your consent; and provided further that the Committee
expressly reserves its rights to amend the Award Agreement, the SIP and the Plan
as described in Sections 1.3.2(h)(1), (2) and (4) of the SIP and
Section 2(b)(viii)(1) of the Plan. Any amendment of this Award Agreement shall
be in writing.
     13. Arbitration; Choice of Forum. BY ACCEPTING THIS AWARD, YOU UNDERSTAND
AND AGREE THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET FORTH IN
SECTION 3.17 OF THE SIP AND SECTION 6(h) OF THE PLAN ARE EXPRESSLY INCORPORATED
HEREIN BY REFERENCE AND, AMONG OTHER THINGS, PROVIDE THAT ANY DISPUTE,
CONTROVERSY OR CLAIM BETWEEN THE FIRM AND YOU ARISING OUT OF OR RELATING TO OR
CONCERNING THE PLAN, THE SIP OR THIS AWARD AGREEMENT SHALL BE FINALLY SETTLED BY
ARBITRATION IN NEW YORK CITY, PURSUANT TO THE TERMS MORE FULLY SET FORTH IN
SECTION 3.17 OF THE SIP AND SECTION 6(h) OF THE PLAN.
     14. Governing Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS.
     15. Section 409A of the Code. This Award is intended to be exempt from the
provisions of Section 409A of the Code (“Section 409A”). Notwithstanding
anything else herein or in the SIP or the Plan, no action described herein,
including without limitation Paragraphs 7, 10(g) and 11, or in the SIP or the
Plan shall be permitted if the Firm determines such action would result in the
imposition of additional tax under Section 409A.
     16. Headings. The headings in this Award Agreement are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.

-12-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly executed
and delivered as of the Date of Grant.
THE GOLDMAN SACHS GROUP, INC.
By:
Name:
Title:

-13-